DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-3, 5-7, 9-13, 15-17, and 19-20 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for foreign priority is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted 10/7/2020, and 3/19/2021 have been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 4, 8, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Terminal and Communication Method of the Same” by Baek et al., 20170041752A1(“Baek”) .
With regard to claims 1 and 11 , Baek discloses a multicast service transmission method  (and related apparatus) comprising:	receiving, by a management device, a first message, wherein the first message comprises at least one or more of:	an identifier corresponding to a first multicast service, an indication for requesting to receive or terminate the first multicast service, an identifier corresponding to a terminal device requesting to receive or terminate the first multicast service (Baek at ¶¶103,  and 115 where the UE relays a multicast message and  then relays the message to other mobile units, i.e., transmits said page, or an identifier corresponding to an access network device serving the terminal device. Also see ¶14 where terminal specific identifiers are used as well as the temporary mobile group identifiers mentioned in ¶115);	and instructing, by the management device, a gateway device to send a data packet of the first multicast service to the terminal device or the access network device, or instructing, by the management device, a gateway device to stop sending a data packet of the first multicast service to the terminal device or the access network device (Baek at ¶115 where the system instructs the gateway to send the multicast flow).
With regard to claimsclaim 2 and 22 , Baek discloses the method according to claim 1 and related apparatus, wherein the method further comprises:	updating, by the management device, a multicast member list, wherein the multicast member list comprises at least one or more of an identifier corresponding to a multicast service whose connection has been established, an identifier corresponding to a terminal device requesting the multicast service whose connection has been established, and an identifier corresponding to an access network device serving the terminal device requesting the multicast service whose connection has been established (Baek at ¶110 where the terminal device list for mutlicasts is updated as part of an eNB configutaion update)  .
With regard to claims 3 and 13 , Baek discloses the method according to claim 1 and related apparatus, wherein the method further comprises:	instructing, by the management device, the gateway device to establish a connection related to the first multicast service to a network device (Baek at ¶110-116 where the instructions establish a communication session which is establishing a session).
With regard to claims 5 and 15, Baek discloses the method according to claim 1 and related apparatus, wherein the method further comprises:	sending, by the management device, a third message to the access network device, wherein the third message comprises at least one or more of:	an indication for adding or deleting a multicast member, an identifier corresponding to an added or deleted terminal device that is served by the access network device and that is in a member of the first multicast service, and the identifier corresponding to the first multicast service (Baek at ¶¶115-115 where the message has indications of nodes that have been added as a result of the eNB update and messaging those nodes);	and the member of the first multicast service comprises the terminal device requesting to receive the first multicast service. (Baek at ¶¶115-115 where the message has indications of nodes that have been added as a result of the eNB update and messaging those nodes);
With regard to claims 6 and 16, Baek discloses the multicast service transmission method and related apparaturs comprising:	receiving, by a gateway device, a data packet of a first multicast service and sent by a network device (Baek at ¶¶103,  and 115 where the UE relays a multicast message and  then relays the message to other mobile units, i.e., transmits said page, or an identifier corresponding to an access network device serving the terminal device. Also see ¶14 where terminal specific identifiers are used as well as the temporary mobile group identifiers mentioned in ¶115);;	and sending, by the gateway device, the data packet of the first multicast service to an access network device, wherein the sending, by the gateway device, the data packet of the first multicast service to an access network device comprises:	sending, by the gateway device, the data packet of the first multicast service to the access network device in a multicast mode (Baek at ¶115 where the system instructs the gateway to send the multicast flow)., or sending, by the gateway device, the data packet of the first multicast service to the access network device in a unicast mode.
With regard to claims 7 and 17, Baek discloses the multicast service transmission method according to claim 6 and related apparatus wherein the sending, by the gateway device, the data packet of the first multicast service to the access network device in a multicast mode comprises:	sending, by the gateway device, the data packet of the first multicast service to the access network device through a first channel, wherein the first channel is a channel for transmitting the data packet of the first multicast service (Baek at ¶115 where the multicast will be over a specific radiofrequency);	or sending, by the gateway device, the data packet of the first multicast service to the access network device through a first channel, wherein the first channel is a channel for transmitting data packets of a plurality of different multicast services.With regard to claims 9 and 19, Baek discloses a multicast service transmission method and related apparatus comprising:	receiving, by an access network device, a data packet of a first multicast service from a gateway device (Baek at ¶¶103,  and 115 where the UE relays a multicast message and  then relays the message to other mobile units, i.e., transmits said page, or an identifier corresponding to an access network device serving the terminal device. Also see ¶14 where terminal specific identifiers are used as well as the temporary mobile group identifiers mentioned in ¶115);;	and sending, by the access network device, the data packet of the first multicast service to a terminal device, wherein the sending, by the access network device, the data packet of the first multicast service to a terminal device comprises:	sending, by the access network device, the data packet of the first multicast service to the terminal device in a multicast mode (Baek at ¶115 where the system instructs the gateway to send the multicast flow)., or sending, by the access network device, the data packet of the first multicast service to the terminal device in a unicast mode.
With regard to claims 10 and 20, Baek discloses the multicast service transmission method according to claim 9 and related apparatus, wherein the method further comprises:	receiving, by the access network device, a third message from a management device, wherein the third message comprises at least one or more of:	an indication for adding or deleting a multicast member, an identifier corresponding to an added or deleted terminal device, and an identifier corresponding to the first multicast service (Baek at ¶¶115-115 where the message has indications of nodes that have been added as a result of the eNB update and messaging those nodes);	or receiving, by the access network device, a fifth message from the terminal device, wherein the fifth message is a message used by the terminal device to request to receive or terminate the first multicast service, and the fifth message comprises at least one or more of an identifier corresponding to the first multicast service and an identifier corresponding to the terminal device.
Documents Considered but not Relied Upon
The documents below were considered.
System For Performing Multicast Mapping To Broadcast Evacuation Notification To People Within Building During Incident, Determines Response Information From Peripheral Device And Adds Peripheral Devices To Sub-network In Multicast Map by Bywaters” et al, US20190028354A1.

Response to Arguments
Examiner has read and considered Applicant’s arguments, and finds them to be unpersuasive. Applicant argues that the last limitation is not met as they allege Baek lacks the functionality claimed for a “gateway device”.
“Applicant respectfully submits that the flow of information between the broadcast
multicast service center (BM-SC) 350 and the group communication service application server (GCS AS) 360 does not teach or suggest Applicant’s claims reciting - instructing, by the management device, a gateway device to send a data packet of the first multicast service to a terminal device or an access network device. In particular, Applicant respectfully submits that there is no gateway (or an equivalent thereto) on Baek that is described that performs these functions.” (Remarks  of 9/23/2022 at page 15)
Applicant’s point is not well taken. First the claim is directed to a “gateway device” not a “gateway”.  A gateway device is a broader term than a gateway.  While Applicant has given examples of what can be a gateway device, e.g., various types of gateways are listed at ¶97 Applicant has not acted as their own lexicographer to define this term.  As always a broadest reasonable interpretation standard would apply. 

Examiner has read and considered Applicants’ arguments.  Applicants' arguments involve discussing why the previously cited prior art documents fail to disclose the amended limitations.  Examiner finds this argument persuasive and has brought in an additional reference to address the amended claim limitations.  The applicability of the reference to the amended elements is discussed in the claim rejections above.  
 


Under a broadest reasonable interpretation it can be reasonably argued that devices that work with and support the function of a gateway are gateway devices.  Based on Applicant’s specification gateway device is something broader than gateway.  From the cited section and relevant figure of Baek the GCS-AS (Group Communication Service Application Server) interfaces with components to serve the needs of the MBSM Gateway.  The GCS-AS works with the MBMS Gateway in the providing of multicast services.
Second, the GCS-AS itself while not having the word “gateway” in its title does have functionality that is what one of ordinary skill in the art understands as a gateway.
A gateway is;
“…is a point of a network that can access other networks. Usually, in the intranet, a router or node can act as a gateway node or the router that links the networks are called gateways. In large scale enterprises, the computers manage the traffic between enterprise networks are termed as gateway nodes. Such as that the computers used by Internet service providers to link varied users to each other at an instant time to the internet are gateway nodes. In any development team of any commercial enterprise computer server functions as gateway nodes and it may also be a proxy server or a firewall at times.”1

A GCS-AS serves to link application services/content (all in the form of data packets) between different network levels. “The data traffic for a specific group is sent from a sending device to the GCS AS, which then forwards the traffic to all the recipients”2


When Applicant describes the functions of a gateway device at ¶49 of the filed specification the functionality of a gateway device in a particular embodiment are described.
“[0049] According to a sixth aspect, a gateway device is provided. The gateway device includes: a receiving module, configured to receive a data packet that is of a first multicast service and that is sent by a network device; and a sending module, configured to send the data packet of the first multicast service to an access network device, where that the gateway device sends the data packet of the first multicast service to the access network device includes: the gateway device sends the data packet of the first multicast service to the access network device in a multicast mode, or the gateway device sends the data packet of the first multicast service to the access network device in a unicast mode.”
	This sending and receiving of packets of a first multicast service would seem to comport with the description of the GCS-AS as understood by one of ordinary skill in the art (see footnote 2) where the GCS-AS forwards data packets.  Forwarding involves receiving and re-transmitting. 
	As the GCS-AS works with the MBMS Gateway to support it, and work with connecting different parts of different networks this would seem to fall within the broad, general term “gateway device”.  As the functions of a GCS-AS also seem to fall within the definition of a gateway the art appears to be disclosing the claimed limitation at issue.

Conclusion
 	Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2825                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.educba.com/what-is-gateway/
        2 https://www.sciencedirect.com/topics/computer-science/group-communication#:~:text=As%20specified%20in%20TS%2023.468%20%5BGPP%2015b%5D%2C%20deployed,control%2C%20floor%20control%2C%20group%20member%20authentication%20and%20authorization.